DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/013,154 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim an angling event sensing device, a processor unit vs. at least one processor, a mobile device, and a recreation monitoring platform.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 15-16, the phrase “a second fishing rod having a reel and a line” renders the claim vague and indefinite since it fails to differentiate from the previously recited “a fishing rod having a reel and a line”.  The phrase should be rewritten as --a second fishing rod having a second reel and a second line--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Worley, III 2016/0353725.
Worley, III discloses a system to generate angling recommendations comprising:  an angling event sensing device (104, 204, 132; see paras. 0019, 0032), adapted to be mounted to a fishing rod (100, 300) having a reel (reel to be mounted on reel seat 114; see para. 0040) and a line (line inherently extends from reel and along rod 100, 300; see para. 0015), comprising at least one sensor (104) to generate parameters indicative of the rod (first sensor 104(1) at or near tip 106, second sensor 104(2) at or near butt 120 such as at foregrip 112, and third sensor 104(3) positioned anywhere along rod between tip 106 and foregrip 112), reel, or line; a processor unit (105); a mobile device (client device 305, 605, 705; see paras. 0041, 0062, 0065 & Figs. 3, 6, 7) running an application (see paras. 0042, 0046, 0064, 0087) in communication with the angling event sensing device (104, 204, 132) and in communication with the processor unit (105) or the at least one sensor (104(1-3)), wherein the processor unit (105) or the application is operable to determine at least one angling event (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event; see paras. 0015, 0049, 0082) based on the parameters indicative of the rod (indicative of rod), reel, or line received from the at least one sensor (104, 204, 132); and a recreation monitoring platform (1100) operable to receive (i) the angling event (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event) and (ii) angling data input (fishing profiles; see paras. 0040, 0047-48, 0053-55, 0062, 0064, 0066, 0069, 0076, 
In regard to claim 3, Worley, III discloses wherein the recommendation facility (1101) is operable to make an angling recommendation based on (i) an angling event (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event associated with the first rod; see paras. 0081-82) detected by the first angling event sensing device (when an event occurrence is confirmed by the user then the results may be shared; see para. 0079 & Fig. 9), (ii) angling data input by the user to the angling event sensing device (see para. 0062).
In regard to claim 4, Worley, III discloses wherein the recreation monitoring platform (1101) is operable to receive data of weather or water conditions (via supporting device 307 comprising depth/fish finder or navigation system) corresponding to a location of the angling event sensing device (see para. 0053) or a location of the second angling event sensing device (client devices 305, 605, 705 of different users 
In regard to claim 5, Worley, III discloses wherein the recommendation facility (1101) is further operable to make an angling recommendation based on at least one of the data of weather or water conditions (via supporting device 307 comprising depth/fish finder or navigation system) corresponding to the location of the second angling event sensing device (see para. 0053).
In regard to claim 6, Worley, III discloses a system to provide angling data comprising:  a first angling event sensing device (104, 204, 132; see paras. 0019, 0032) adapted to be mounted to a first fishing rod (100, 300) having a first reel (reel to be mounted on reel seat 114; see para. 0040) and a first line (line associated with first reel), the first angling event sensing device comprising at least one sensor (104) to generate parameters indicative of the first rod (first sensor 104(1) at or near tip 106, second sensor 104(2) at or near butt 120 such as at foregrip 112, and third sensor 104(3) positioned anywhere along rod between tip 106 and foregrip 112), first reel, or first line; a first processor unit (105) in communication with the at least one sensor of the first angling event sensing device (see Fig. 1); a recreation monitoring platform comprising at least one server (server system 1100), wherein the recreation monitoring platform (1101) comprises a recommendation facility (positive and negative feedback used to provide training to users of the system to help them improve their fishing capabilities/skills/techniques; see paras. 0081-82 & Fig. 10) to generate an angling recommendation (see paras. 0040, 0053, 0082-83); a first application (see paras. 0042, 0046, 0064, 0087) running on a first mobile device (client device 305, 605, 705; see 
In regard to claim 7, Worley, III discloses wherein the second application displays (305, 605, 705 may be tablet, laptop, notebook, netbook, wearable computing device, cellular phone which have displays; see Figs. 3, 6, 7), on the second mobile device (different users will have separate and distinct client devices 305, 605, 705), the angling data input by the user of the first device or an angling event detected by the first angling event sensing device (see paras. 0053, 0076, 0081, 0089).
In regard to claim 8, Worley, III discloses wherein the recreation monitoring platform (1100) is operable to receive data of weather or water conditions (via supporting device 307 comprising depth/fish finder or navigation system) corresponding 
In regard to claim 12, Worley, III, discloses wherein the recommendation facility (1101) is further operable to generate an angling recommendation based on data of weather or water conditions (via supporting device 307 comprising depth/fish finder or navigation system) corresponding to locations of angling events of the first angling event sensing device (see para. 0053) or angling data input by the first user (fishing profiles; see paras. 0040, 0047-48, 0053-55, 0062, 0064, 0066, 0069, 0076, 0079, 0081 & Figs. 3, 6) and a location of the second mobile device (client devices 305, 605, 705 of different users may have their locations input by their users or client device 605 may determine the current location utilizing GPS; see paras. 0053, 0062).
In regard to claim 13, Worley, III discloses wherein the data of weather or water conditions of the angling events of the first angling event sensing device or angling data input by the first user are similar to the data of weather and water conditions of the second mobile device (multiple fishing rods are being utilized together or chartered fishing boat with multiple users; see paras. 0044, 0048, 30063).
In regard to claim 14, Worley, III discloses wherein the at least one angling event of the first angling event sensing device is one of:  a fish on, a fish landed, or a fish lost (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle 
In regard to claim 15, Worley, III discloses wherein the recreation monitoring platform (1101) comprises a recommendation facility (positive and negative feedback used to provide training to users of the system to help them improve their fishing capabilities/skills/techniques; see paras. 0081-82 & Fig. 10) operable to generate an angling recommendation based on one of the angling event of:  a fish on, a fish landed, a fish lost, a species of fish on, a species of fish landed, or a species of fish lost (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event; see paras. 0015, 0049, 0082).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley, III 2016/0353725 in view of Langer 5,581,930.
In regard to claim 16, Worley, III discloses a system for recording and reporting angling-related information from a fishing rod (100, 300) or a reel, the system comprising:  a first angling event sensing device (104, 204, 132) having a first sensor on .

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Worley fails to describe at least the aspect of making an angling recommendation to the user of the first mobile devices based on an angling event detected by the second angling event sensing device…”, the Examiner contends that the user of a second angling event sensing device confirms that a proper angling event has occurred (see paras. 0079-81) and that when confirmed the information is shared with others as desired by the user (see para. 0081).  The other 
In regard to applicant’s argument that “Worley does not appear to describe that the data from other devices of other users is used to provide angling recommendations…”, the Examiner contends that paragraph 0053 explicitly states “the fishing event information may be provided to the fishing management service 310 to update the user’s profile, share with others, etc….the fishing event information…may be stored in the location data store 315…The aggregated information may be used to identify trouble areas for fishing…areas where fish are known to be located…etc.” and therefore clearly discloses that the information is associated with the unique users so as to inform the other users.
In regard to applicant’s argument that “Worley appears to describe analyzing data from sensing devices from other users…does not appear to describe that the data from other devices is used to provide angling recommendations…”, the Examiner contends that it is clear from paragraphs 0053-54 of Worley that the devices associated with each user generates information that is recorded and is associated with a user profile and that this information may be utilized by other users as a basis for making decisions pertaining to fishing operations which result in greater success in angling by utilizing the “advice” provided by the store of information from each user having a respective device.  Also see paragraph 0081 which discusses that the event information from a user may be shared via social network which would also provide a recommendation to other users based on the information provided by the device of the original user.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA